United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2077
                                   ___________

Pamela Harris,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
QCA Health Plan, Inc.,                  *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 6, 2011
                                Filed: January 20, 2012
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Pamela Harris appeals the district court’s1 adverse grant of summary judgment
in her Title VII and 42 U.S.C. § 1981 action. After de novo review, see Tusing v. Des
Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011), we conclude that
summary judgment was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.

                         ______________________________

      1
       The Honorable D. Price Marshall, United States District Judge for the Eastern
District of Arkansas.